344 F.2d 701
John C. LOAN, Appellant,v.SOUTHERN RAILWAY COMPANY, Appellee.
No. 9804.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1965.
Decided April 20, 1965.

F. Byron Parker, Richmond, Va., for appellant.
H. Merrill Pasco, Richmond, Va. (Robert P. Buford, Jr., and Robert F. Brooks and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on brief), for appellee.
Before SOBELOFF and J. SPENCER BELL, Circuit Judges, and STANLEY, District Judge.
PER CURIAM:


1
John C. Loan, a railroad fireman, brought an action against his employer, Southern Railway Co., under the Federal Employers' Liability Act. He alleged in his complaint that the defendant negligently caused him to slip and fall by leaving metal rods on a step leading to the cab of an engine in which he was working. The case was heard by a jury and a verdict was rendered for the defendant.


2
The charge to the jury was adequate and there was sufficient evidence offered to support its verdict. The testimony of Loan's ex-wife, even if privileged, was merely cumulative. Independent witnesses abundantly established the facts testified to by the wife. The error of receiving her testimony, if it was error, was not in our opinion sufficient in the entire context of the trial to warrant reversal.


3
Affirmed.